Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”), dated as of
August 5, 2014, between NC Transaction, Inc., a Delaware corporation, with
offices at 1211 Avenue of the Americas, New York, NY 10036 (the “Company”) and
Mr. Robert Thomson, residing at the address that is on file with the Company
(the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company is a subsidiary of News Corporation (“News Corporation”);

WHEREAS, the Executive is currently employed as the Chief Executive Officer of
News Corporation pursuant to an employment agreement between the Company and the
Executive dated as of April 25, 2013 (the “Prior Agreement”); and

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement effective as of August 5, 2014.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

1. Duties. The Company agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Company for the Term of
Employment hereinafter defined. During the Term of Employment, the Executive
shall (a) have the title and the duties of Chief Executive Officer of News
Corporation; and (b) report directly to the Board of Directors of News
Corporation (the “Board”).

If the Executive is elected or appointed as a member of any office or board of
the Company or any of its affiliates, the Executive agrees to serve in such a
capacity or capacities without any additional compensation. Subject to the
provisions of Section 7(c) hereof, during the Term of Employment the Executive
shall devote substantially all of his business time and attention and give his
best efforts and skill to furthering the business and interests of News
Corporation and to the performance of his duties as the Chief Executive Officer
of News Corporation.

2. Term. “Term of Employment” as used herein shall mean the period from
August 5, 2014 (the “Effective Date”) through June 30, 2016; provided, however,
if the Term of Employment is terminated earlier, as hereinafter set forth, the
Term of Employment shall mean the period from August 5, 2014 through the
effective date of such earlier termination. The Term of Employment shall be
terminated earlier only in accordance with Sections 8 and 9 hereof.

3. Location. The Executive shall be based and essentially render services in the
New York City metropolitan area at the principal office maintained by the
Company or News Corporation, as applicable, in such area. The Executive will
travel as reasonably required to perform his functions hereunder.

4. Compensation.

(a) Base salary. As compensation for his services, the Executive shall receive a
base salary at an annual rate of not less than $2,000,000 (the “Base Salary”) to
be paid in the same manner as other senior executives of the Company or News
Corporation, as applicable, are paid.



--------------------------------------------------------------------------------

(b) Annual Bonus. The Executive will be entitled to receive an annual bonus (the
“Annual Bonus”) with a target of not less than $2,000,000 (the “Annual Bonus
Target”) based on the achievement of performance metrics to be agreed upon in
good faith and payable after the applicable fiscal year end.

(c) Long-term incentive. The Executive will be entitled to receive an annual
award under News Corporation’s 2013 Long-Term Incentive Plan, as amended and
restated, or any other News Corporation performance-based long term equity-based
incentive program that has a target payout of no less than $4,000,000 (the
“Equity Bonus”) and shall be in such form(s) and contain such other terms and
conditions as determined by News Corporation and consistent with the most senior
executives of News Corporation. If the Term of Employment expires on June 30,
2016 and the Executive is not offered an extension or renewal on similar or
better terms, the Executive shall continue to be eligible to earn the full value
of any Equity Bonus awarded during the Term of Employment.

5. Other Benefits. The Executive shall be entitled to the following benefits
(collectively, the “Benefits”):

(a) The Executive shall be entitled to participate in all of the following
incentive or benefit plans or arrangements presently in effect or hereafter
adopted by the Company or News Corporation or their affiliates and to such other
perquisites as are applicable to other senior executives of the Company or News
Corporation of equal rank including, but not limited to:

(i) any stock option or purchase plan, stock appreciation rights plan or any
bonus or other incentive compensation plan; and

(ii) any profit-sharing, pension, group medical, dental, disability and life
insurance or other similar benefit plans.

(b) The Executive shall be entitled to paid vacation annually, in such amount as
provided to other senior executives of the Company.

6. Business Expenses. During the Term of Employment, the Company or News
Corporation, as applicable, shall pay, or reimburse the Executive for, all
expenses reasonably incurred by him in connection with his performance of his
duties hereunder.

7. Confidentiality; Restriction on Competition.

(a) Any and all confidential knowledge or information concerning the Company and
News Corporation, their subsidiaries and affiliates, their affairs, and members
of the family of K. Rupert Murdoch obtained by the Executive in the course of
his employment will be held inviolate by him and he will conceal the same from
any and all other persons, including, but not limited to, competitors of the
Company and News Corporation and their affiliates and will not impart any such
knowledge acquired by him as an officer or employee of the Company and News
Corporation to anyone.

 

2



--------------------------------------------------------------------------------

(b) Upon termination of his employment, the Executive will immediately surrender
and turn over to the Company and News Corporation, as applicable, all books,
forms, records, customer lists and all other papers and writings relating to the
Company and News Corporation and all other property belonging to the Company and
News Corporation.

(c) During the Term of Employment, the Executive will not, in any manner
directly or indirectly, engage in any business which competes with the business
in which News Corporation is then engaged and will not directly or indirectly
own, manage, operate, join, control or participate in the ownership, management,
operation or control of, or be employed by, or connected in any manner with any
corporation, firm or business that is so engaged; provided, however, that
nothing herein contained shall prohibit the Executive from owning not more than
five (5%) percent of the outstanding stock of any publicly held corporation.

(d) The Executive shall at all times be subject to, observe and carry out such
rules, regulations, policies, directions and restrictions applicable to
employees of News Corporation generally, as News Corporation may from time to
time implement or establish as well as those imposed by law. The Executive
agrees to comply with such policies at News Corporation, including without
limitation the News Corporation Standards of Business Conduct. The Executive
acknowledges that he has received copies of such News Corporation policies, has
reviewed them and understands them.

8. Termination by the Company. The Executive’s employment hereunder may be
terminated by the Company or News Corporation, as applicable, without any breach
of this Agreement only under the following circumstances:

(a) The Executive’s employment hereunder shall terminate upon his death.

(b) If, as a result of the Executive’s incapacity and disability due to physical
or mental illness, the Executive shall have been absent from his duties
hereunder for a period of 365 consecutive days during the Term of Employment,
the Company or News Corporation, may terminate the Executive’s employment
hereunder.

(c) The Company or News Corporation, may terminate the Executive’s employment
hereunder for “cause” as defined herein. For purposes of this Agreement, the
Company or News Corporation shall have “cause” to terminate the Executive’s
employment hereunder only in the event of a material breach of this Agreement by
the Executive, which breach is not cured within thirty days after written notice
to the Executive specifying such breach, or in the event of the Executive’s
excessive unauthorized absenteeism, chronic substance abuse, fraud,
embezzlement, or conviction of a felony (other than a vehicular felony).

(d) The Company or News Corporation may terminate the Executive’s employment
other than for cause, death or disability, subject to Section 10(d) hereof.

(e) Any termination of the Executive’s employment by the Company or News
Corporation (other than termination pursuant to subsection (a) above) shall be
communicated by a written Notice of Termination to the Executive. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in full detail the facts and circumstances claimed to provide
the basis for termination of the Executive’s employment under the provision so
indicated.

(f) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by his death, the date of this death, or (ii) if the Executive’s
employment is terminated pursuant to subsections (b), (c) or (d) above, the date
specified in the Notice of Termination.

 

3



--------------------------------------------------------------------------------

9. Termination by Executive.

(a) The Executive, at his option, may terminate his employment without any
breach of this Agreement only under the following circumstances:

(i) In the event of a material breach of the Agreement by the Company, which
breach if curable, is not cured within thirty (30) days after written notice
specifying such breach;

(ii) If the Executive is required to be based and essentially render services in
other than the New York City metropolitan area at the principal office of the
Company or News Corporation, as applicable, in such area; or

(iii) A material diminution in the Executive’s job description, title,
authority, duties or responsibility.

(b) Any termination of his employment by the Executive shall be communicated by
a written Notice of Termination to the Company or News Corporation, as
applicable.

10. Compensation Upon Termination.

(a) If the employment of the Executive is terminated pursuant to Section 8(a)
hereof, by reason of his death, the Company agrees to pay directly to his
surviving spouse, or if his spouse shall not survive him, then to the legal
representative of his estate, (i) for a period of twelve (12) months (commencing
with the Date of Termination) an amount equal to and payable at the same rate as
his then current Base Salary and (ii) within ten (10) days following the Date of
Termination, the Accrued Amounts (as hereinafter defined). For purposes of this
Agreement, “Accrued Amounts” shall mean (i) any Annual Bonus payable but not yet
paid with respect to any fiscal year prior to the Date of Termination (the
“Unpaid Prior Year Bonus”), (ii) a pro rata portion of the Annual Bonus
Executive would have earned for the fiscal year of termination had no
termination occurred (calculated based on the Annual Bonus Target and based on
the number of days the Executive was employed by the Company and News
Corporation in the fiscal year during which his employment terminated compared
to the total number of days in such fiscal year), and (iii) with respect to
Equity Bonus awards or awards under other equity plans, vesting, payment and
other terms as provided for herein or under the terms of the applicable plan
documents. The foregoing payments shall be in addition to what the Executive’s
spouse, beneficiaries or estate may be entitled to receive pursuant to any
employee benefit plan or life insurance policy then provided to the Executive or
maintained by the Company or News Corporation, as applicable. The payments
provided for in this Section 10(a) shall fully discharge the obligations of the
Company, News Corporation and their affiliates hereunder and the Company, News
Corporation and their affiliates shall be under no obligation to provide any
further compensation to the Executive, his surviving spouse or the legal
representative of his estate, except as otherwise required in this Agreement.

(b) During any period that the Executive fails to perform his duties hereunder
as a result of incapacity and disability due to physical or mental illness, the
Company shall continue to pay to the Executive his full Base Salary until the
Executive returns to his duties or until twelve (12) months after the
Executive’s employment is terminated pursuant to Section 8(b) hereof. In
addition, Executive shall receive payment of the Accrued Amounts. Such payments
shall fully discharge the obligations of the Company, News Corporation and their
affiliates hereunder and the Company, News Corporation and their affiliates
shall be under no obligation to provide any further compensation to the
Executive, except as otherwise required in this Agreement. Such payments,
together with any payments to which the Executive is entitled by reason of his
participation in any disability benefit plan, shall fully discharge the
obligations of the Company, News Corporation and their affiliates hereunder and
the Company, News Corporation and their affiliates shall be under no obligation
to provide any further compensation to the Executive, except as otherwise
required in this Agreement.

 

4



--------------------------------------------------------------------------------

(c) If the Executive’s employment shall be terminated for cause pursuant to
Section 8(c) hereof, the Company shall pay the Executive his full Base Salary
through the Date of Termination and the Unpaid Prior Year Bonus, if any. Such
payments shall fully discharge the obligations of the Company, News Corporation
and their affiliates hereunder and the Company, News Corporation and their
affiliates shall be under no obligation to provide any further compensation to
the Executive.

(d) If the Company shall terminate the Executive’s employment pursuant to
Section 8(d) hereof, or if the Executive shall terminate his employment
hereunder pursuant to Section 9 hereof, the Executive shall receive, subject to
his execution of a general release and waiver, (i) each of his Base Salary and
Annual Bonus paid in the same manner as though Executive continued to be
employed hereunder for two (2) years following the Date of Termination, with
each Annual Bonus payment based on the immediately preceding Annual Bonus paid
to Executive; (ii) any Unpaid Prior Year Bonus; and (iii) continued vesting of
any Equity Bonus awards or awards under other equity plans that were granted
prior to the Date of Termination in the same manner as though Executive
continued to be employed hereunder for the then remaining Term of Employment
without giving effect to such termination. Such payments shall fully discharge
the obligations of the Company, News Corporation and their affiliates hereunder
and the Company, News Corporation and their affiliates shall be under no
obligation to provide any further compensation to the Executive.

(e) Without duplicating any benefits set forth in this Section 10, upon any
termination of employment, the Executive (or his spouse, beneficiaries or
estate) will be entitled to any unreimbursed business expenses approved in
accordance with the Company or News Corporation policy, as applicable, and due
the Executive through termination and to receive any benefits vested, and to
make all elections and receive all payments and rights under all employee
benefit, pension, insurance and other plans in which the Executive participated
in accordance with the terms and conditions of the plan concerned.

(f) Executive shall have no duty to mitigate his damages hereunder and any
income earned by Executive following his termination without cause (as defined
in Section 8(c) hereof) or his resignation pursuant to Section 9 hereof shall
not reduce the compensation payable to Executive hereunder.

11. Survival of Agreement. This Agreement shall inure to the benefit of News
Corporation and any other successors and general assigns of the Company or any
other corporation or entity which is a parent, subsidiary or affiliate of the
Company or News Corporation to which this Agreement is assigned, and any other
corporation or entity into which the Company or News Corporation may be merged
or with which it may be consolidated.

12. Indemnity; Cooperation. The Company shall indemnify the Executive and hold
him harmless from any cost, expense or liability arising out of or relating to
any acts or directions made by him in the course of performing his duties in
good faith under this Agreement.

During the Term of Employment and for a period of three (3) years after the
termination of the Executive’s employment, and during all reasonable times
thereafter, the Executive will (a) fully cooperate with the Company or News
Corporation, as applicable, in providing truthful testimony as a witness or a
declarant in connection with any present or future litigation, administrative or
arbitral proceeding involving the Company or News Corporation with respect to
which the Executive may have relevant information and (b) assist the Company or
News Corporation, as applicable, during the investigatory and discovery phases
(or prior thereto) of any judicial, administrative, internal, arbitral or
grievance proceeding involving the Company or News Corporation, as applicable,
and with respect to which the Executive may have relevant information. The
Company or News Corporation, as applicable will, within thirty (30) days of the
Executive producing receipts satisfactory to the Company or News Corporation, as
applicable, reimburse the Executive for any reasonable and necessary expenses
incurred by the Executive in connection with such cooperation.

Without limiting any other provision of this Agreement, this Section 12 shall
survive the termination or expiration of this Agreement for any reason
whatsoever.

 

5



--------------------------------------------------------------------------------

13. Notices. All notices, requests, demands or other communications provided for
hereby shall be in writing and shall be deemed to have been duly given (a) when
delivered personally, (b) one day after having been sent by telegram, telecopy
or similar electronic means, or by overnight courier service against receipt, or
(c) four days after having been sent within the continental United States by
first-class certified mail, return receipt requested, postage prepaid, to the
other party. Any notices to the Executive shall be sent to the last known
address of the Executive on record with the Company.

14. Construction. This Agreement shall be enforced, governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflicts of law principles. Each party acknowledges that such party has
participated with, at its option, the advice of counsel, in the preparation of
this Agreement. The language of all provisions of this Agreement shall in all
cases be construed as a whole, extending to it its fair meaning, and not
strictly for or against either of the parties. The parties agree that they have
jointly prepared and approved the language of the provisions of this Agreement
and that should any dispute arise concerning the interpretation of any provision
hereof, neither party shall be deemed the drafter nor shall any such language be
presumptively construed in favor of or against either party.

15. Severability. The conditions and provisions herein set forth shall be
severable, and if any condition or provision or portion thereof shall be held
invalid or unenforceable, then said condition or provision shall not in any
manner affect any other condition or provision and the remainder of this
Agreement and every section thereof construed without regard to said invalid
condition or provision, shall continue in full force and effect.

16. Assignment. Neither party shall have the right, subject to Section 11
hereof, to assign the Executive’s rights and obligations with respect to his
actual employment duties without the prior consent of the other party.

17. Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and this
Agreement supersedes and renders null and void any and all prior oral or written
agreements, understandings or commitments pertaining to the subject matter
hereof, including, without limitation, the Prior Agreement. No waiver or
modification of the terms or provisions hereof shall be valid unless in writing
signed by the party so to be charged thereby and then only to the extent therein
set forth.

18. Section 409A.

(a) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and will be interpreted
accordingly. References under this Agreement to the Executive’s termination of
employment shall be deemed to refer to the date upon which the Executive has
experienced a “separation from service” within the meaning of Section 409A of
the Code.

(b) Notwithstanding anything herein to the contrary, (i) if at the time of the
Executive’s separation from service with the Company or News Corporation, as
applicable, the Executive is a “specified employee” as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder or payable under any other compensatory arrangement between the
Executive and the Company or News Corporation, as applicable, or any of their
affiliates as a result of such separation from service is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company or News Corporation, as applicable, will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Executive) until
the date that is six months following the Executive’s separation from service
(or the earliest date as is permitted under Section 409A of the Code), at which
point all

 

6



--------------------------------------------------------------------------------

payments deferred pursuant to this Section shall be paid to the Executive in a
lump sum and (ii) if any other payments of money or other benefits due to the
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner that does not cause such an
accelerated or additional tax. Any payments deferred pursuant to the preceding
sentence shall be paid together with interest thereon at a rate equal to the
applicable Federal rate for short-term instruments.

(c) To the extent any reimbursements or in-kind benefits due to the Executive
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to the
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Additionally, to the extent that the Executive’s receipt of any in-kind benefits
from the Company or News Corporation or their affiliates must be delayed
pursuant to this Section due to his status as a “specified employee”, the
Executive may elect to instead purchase and receive such benefits during the
period in which the provision of benefits would otherwise be delayed by paying
the Company or News Corporation (or their affiliates) for the fair market value
of such benefits (as determined by the Company or News Corporation, as
applicable, in good faith) during such period. Any amounts paid by the Executive
pursuant to the preceding sentence shall be reimbursed to the Executive (with
interest thereon) as described above on the date that is six months following
his separation from service.

(d) Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A of the Code.

(e) The Company or News Corporation, as applicable, shall consult with the
Executive in good faith regarding the implementation of the provisions of this
Section. Without limiting the generality of the foregoing, Executive shall
notify the Company or News Corporation, as applicable, if he believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation, or benefits) would cause the Executive to incur any additional tax
under Code Section 409A and, if the Company or News Corporation, as applicable,
concurs with such belief after good faith review or the Company or News
Corporation, as applicable, independently makes such determination, then the
Company or News Corporation, as applicable, shall, after consulting with the
Executive, use reasonable best efforts to reform such provision to comply with
Code Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code Section 409A.

(f) Any amount that Executive is entitled to be reimbursed under this Agreement
will be reimbursed to Executive as promptly as practical and in any event not
later than the last day of the calendar year after the calendar year in which
the expenses are incurred, and the amount of expenses eligible for reimbursement
during any calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year.

(g) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company or News
Corporation, as applicable.

(h) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the Executive’s termination of employment in accordance with the
Company’s or News Corporation’s payroll practices (or other similar term), the
payments of such base salary or other compensation shall be made on a monthly
basis.

 

7



--------------------------------------------------------------------------------

(i) To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by you of a release of claims
(and the expiration of any revocation rights provided therein) which could
become effective in one of two (2) taxable years of the Executive depending on
when you execute and deliver the release, any deferred compensation payment
(which is subject to Code Section 409A) that is conditioned on execution of the
waiver and release shall be made within ten (10) days after the waiver and
release becomes effective and such revocation rights have lapsed, but not
earlier than the first business day of the later of such tax years.

IN WITNESS WHEREOF, the parties hereto have affixed their signatures as of the
day and year first above written.

 

NC TRANSACTION, INC.     ROBERT THOMSON By:   /s/ Keisha Smith     By:   /s/
Robert Thomson

 

Performance Guaranty by News Corporation

In order to induce the Executive to enter into this Employment Agreement, News
Corporation hereby guarantees the full and faithful performance by Company of
the terms of this Employment Agreement.

 

News Corporation By: /s/ Michael L. Bunder
Its: Senior Vice President and Deputy General Counsel

 

8